
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.16.2


AMENDMENT NO. 1
TO
AMENDMENT AND RESTATEMENT OF
ALLIANT TECHSYSTEMS INC.
INCOME SECURITY PLAN


        The Amendment and Restatement of Alliant Techsystems Inc. Income
Security Plan (the "Plan") is hereby amended as follows, effective as of
August 7, 2001:

1.Section 4 of the Plan is amended and restated in its entirety to read as
follows:

"4.Obligations of Company Upon Qualifying Termination.

        In the event of a Qualifying Termination, then

        (a)  The Company shall pay to a Participant in a lump sum in cash within
thirty (30) days after the Participant's Date of Termination the aggregate of
the following amounts:

        (1)  the sum of (A) the Participant's Annual Base Salary through the
Date of Termination to the extent not theretofore paid, (B) the greater of
(x) the Participant's Annual Incentive Award for the full fiscal year in which
the Date of Termination occurs and (y) the Participant's annual cash incentive
award for the full fiscal year in which the Date of Termination occurs,
determined based on actual individual and corporate performance through the Date
of Termination, (C) any compensation previously deferred by the Participant
(together with any accrued interest or earnings thereon) and any accrued
vacation pay, in each case to the extent not theretofore paid and (D) an amount
in lieu of and equal to the actuarial equivalent of the Participant's actual
benefit, if any, under any excess or supplemental retirement plan in which the
Participant participates (the "SERP") as of the Date of Termination, not
including any amounts determined under subsection 4(a)(3) or (4) below;

        (2)  the amount equal to the product of (A) one (1) or three (3), as
determined by the Committee, and (B) the sum of (x) the Participant's Annual
Base Salary, (y) the Annual Incentive Award and (z) the greater of (I) the
Participant's target award of Performance Shares and target Performance Cash
Award for the Company's fiscal year in which the Change of Control occurs (or if
no such awards were determined prior to the Change of Control Date, the
Participant's target award of Performance Shares and target Performance Cash
Award for the Company's immediately preceding fiscal year); and (II) the average
of the Participant's actual dollar value of Performance Share and Performance
Cash Award payouts for the last three (3) full fiscal years prior to the Change
of Control (or for such shorter period that the Participant was employed by the
Company prior to the Change of Control); and

        (3)  an amount equal to the excess of (A) the actuarial equivalent of
the benefit under the Company's qualified defined benefit retirement plan (the
"Pension Plan") (utilizing actuarial assumptions no less favorable to the
Participant than those in effect under the Pension Plan immediately prior to the
Change of Control Date), and the SERP which the Participant would receive if the
Participant's employment continued for a period of one (1) or three (3) years
after the Date of Termination (with respect to both the Participant's age and
years of service), as determined by the Committee, assuming for this purpose
that all accrued benefits are fully vested, and, assuming that the Participant's
compensation in such year or in each of the three (3) years, as applicable, is
as in effect immediately prior to the Change of Control, over (B) the actuarial
equivalent of the Participant's actual benefit (paid or payable), if any, under
the Pension Plan and the SERP as of the Date of Termination; and

        (4)  an amount equal to the additional Company matching contributions
that would have been made on the Participant's behalf in the Company's defined
contribution retirement plan

--------------------------------------------------------------------------------




or any successor plan (the "Thrift Plan") (assuming continued participation on
the same basis as immediately prior to the Change of Control Date), plus the
additional amount of any benefit the Participant would have accrued under the
SERP as a result of contribution limitations in the Thrift Plan, which the
Participant would receive if the Participant's employment continued for a period
of one (1) or three (3) years after the Date of Termination, as determined by
the Committee, assuming for this purpose that the Participant's compensation in
such year or in each of the three (3) years, as applicable, is as in effect
immediately prior to a Change of Control and that the Company's matching
contributions are determined pursuant to the applicable provisions of the Thrift
Plan and the SERP, as in effect during the twelve (12)-month period immediately
prior to the Change of Control Date.

        (b)  For a period of one (1) or three (3) years after a Participant's
Date of Termination, as determined by the Committee, or such long period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall continue benefits to the Participant and/or Participant's
family at least equal to those which would have been provided to them in
accordance with the plans, programs, practices and policies providing Welfare
Benefits if the Participant's employment had not been terminated or, if more
favorable to the Participant, as in effect generally at any time thereafter with
respect to other employees of the Company of a status comparable to the
Participant and their families; provided, however, that if the Participant meets
the requirements for current coverage under another employer-provided plan
providing such benefits, the medical and other welfare benefits described herein
shall be secondary to those provided under such other plan during such
applicable period of eligibility. For purposes of determining eligibility (but
not the time of commencement of benefits) of the Participant for retiree
benefits pursuant to such plans, practices, programs and policies, the
Participant shall be considered to have remained employed until a period of one
(1) or three (3) years after the Date of Termination, as applicable, and to have
retired on the last day of such period.

        (c)  For a period of one (1) or three (3) years after a Participant's
Date of Termination, as determined by the Committee, or such longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy, the Company shall continue to provide to the Participant and/or the
Participant's family fringe benefits (including perquisites) at least equal to
those which would have been provided to them in accordance with the fringe
benefit plans, programs, practices and policies if the Participant's employment
had not been terminated or, if more favorable to the Participant, as in effect
generally at any time thereafter with respect to other employees of the Company
of a status comparable to the Participant and their families.

        (d)  Any Executive Life Insurance programs in force on the life of a
Participant as of the Change of Control Date shall be continued in force for a
period of one (1) or three (3) years after the Participant's Date of
Termination, as determined by the Committee; thereafter the policy, including
the cash value thereof, shall be transferred to the Participant with a lump sum
cash payment sufficient to pay actual taxes due on account of such transfer.

        (e)  The Company shall, at its own expense as incurred, provide a
Participant with outplacement services, the scope and provider of which shall be
selected by the Participant in the Participant's sole discretion, provided that
the aggregate cost of such services shall not exceed $50,000."

2.All other terms of the Plan shall remain in full force and effect.

2

--------------------------------------------------------------------------------





QuickLinks


AMENDMENT NO. 1 TO AMENDMENT AND RESTATEMENT OF ALLIANT TECHSYSTEMS INC. INCOME
SECURITY PLAN
